Opinion by
Hoyt, Associate Justice.
Upon the trial of this cause, plaintiff in error offered in evidence a transcript from the records of the Probate Court of Umatilla County, Oregon, which was excluded by the Court, on the ground that the petition, which was the foundation of the proceedings recited in said transcript, had not been verified, and that therefore the proceedings had therein were null and void for want of jurisdiction; and such refusal is the only error assigned, to correct which the case has been brought to this Court.
There has been an attempt to verify said petition ; but the jurat was signed by a Justice of the Peace, and failed to recite any venue ; but as to whether or not such omission was fatal, we do not now decide, as we are all of the opinion that the verification of the petition was not a matter which determined the jurisdiction of the Court; and that a petition in other respects sufficient would give the Court jurisdiction, and.a failure to have it verified would be a mere irregularity, correctable only on appeal. It follows that the proceedings recited in said transcript were not void, and it was error to exclude them for that reason. Defendants in error, however, strongly insist that such error could not have prejudiced the rights of the plaintiff in error, as said transcript did not tend to prove or disprove any of the issues in the case. But we think it did; as one of the issues was as to whether at a certain date certain notes and other specific articles of property were in Walla Walla County, or in said Umatilla County; and in our opinion the fact that said transcript showed that at said date the Probate Court of Umatilla County had assumed jurisdiction over said articles, and was proceeding against them as within its control, would prima facie establish *209the fact that they were then within the said County of Umatilia, and within the jurisdiction of said Probate Court.
The transcript, then, should have been admitted in evidence, •and its exclusion was error; for which the judgment must be reversed and a new trial granted, and it is so ordered.